Citation Nr: 0807093	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-24 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder (claimed as retropatellar pain syndrome).

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine disability. 

4.  Entitlement to an initial rating higher than 10 percent 
for a low back disability prior to May 12, 2006.

5.  Entitlement to a rating higher than 20 percent for the 
low back disability since May 12, 2006. 

6.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

7.  Entitlement to an initial compensable rating for a skin 
condition involving tinea pedis and onychomycosis.

8.  Entitlement to an initial compensable rating for post-
traumatic headaches prior to May 24, 2006.

9.  Entitlement to rating higher than 10 percent for the 
post-traumatic headaches since May 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 until 
retiring in April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 2003 and more recent rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A prior Board decision in March 2006 denied other claims the 
veteran appealed, for service connection for frostbite of the 
fingertips and for initial compensable ratings for right and 
left shoulder disabilities.  The Board remanded his remaining 
claims, those still at issue, for further development and 
consideration, and they are again before the Board.



In his September 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board.  But he later 
withdrew this hearing request in February 2004.  See 38 
C.F.R. §§ 20.702(d), 20.704(d) (2007).


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability related to the veteran's right 
knee. 

2.  There is no evidence of a diagnosis or any current 
existing chronic disability related to the veteran's thoracic 
spine. 

3.  The veteran's cervical spine disabilty is manifested by 
slight limitation of motion with some pain on use, forward 
flexion of at least 40 degrees, and no evidence of radicular 
symptoms.  

4.  Prior to May 12, 2006, the veteran's low back disability 
was manifested by slight limitation of motion, no 
neurological findings, and flexion of 65 degrees.

5.  Since May 12, 2006, the veteran's low back disability has 
been manifested by moderate limitation of motion, no 
neurological findings, and flexion of 40 degrees.

6.  The veteran left knee is stable, has motion from zero 
degrees of extension to between 58 and 140 degrees of 
flexion, and has no additional limitation of motion after 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.

7.  The veteran's skin condition involving tinea pedis and 
onychomycosis covers approximately 1.8 percent of his entire 
body, does not involve an exposed area, and requires only 
topical therapy for treatment.

8.  Prior to May 24, 2006, the veteran experienced 
approximately four headaches every six months (or about one 
every six weeks), which were not described as prostrating. 

9.  Since May 24, 2006, the veteran has been experiencing 
approximately two to three prostrating headaches a month, 
which have not resulted in severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2007).

2.  A thoracic spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2007).

3.  The criteria are not met for an initial rating higher 
than 10 percent for the cervical spine disability.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (effective prior to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).

4.  The criteria are not met for an initial rating higher 
than 10 percent for the low back disability prior to May 12, 
2006.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); Diagnostic Codes 
5237 (effective September 26, 2003).

5.  The criteria are not met for a rating higher than 20 
percent for the low back disability since May 12, 2006.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003); Diagnostic Codes 5237 
(effective September 26, 2003).

6.  The criteria are not met for an initial rating higher 
than 10 percent for the left knee disability.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2007).

7.  The criteria are not met for an initial rating higher 
than 10 percent for tinea pedis and onychomycosis.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (2007).

8.  The criteria are not met for an initial compensable 
rating for the post-traumatic headaches prior to May 24, 
2006.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2007).

9.  The criteria are met, however, for a higher 30 percent 
rating for the post-traumatic headaches since May 24, 2006.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities 
involving his right knee and thoracic spine, as well as 
increased ratings for his service-connected cervical spine 
disability, low back disability, left knee disability, skin 
condition, and post-traumatic headaches.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate review.  
The Board will then address the issues on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board finds that VA has complied with the duty-to-notify 
provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a December 2005 letter from the RO 
and an April 2006 letter from the Appeals Management Center 
(AMC):  (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

With respect to the veteran's claims for service connection 
for right knee and cervical spine disabilities, the VCAA 
notice to the veteran did not mention or discussion of the 
type of evidence necessary to establish a downstream 
disability rating or effective date for each of the claimed 
disabilities, in the event that either is service connected.  
But failing to provide this notice is nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against each of these claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See 38 C.F.R. § 20.1102 
(harmless error).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case at hand, the Board finds that the AMC's April 
2006 notice letter, along with the SSOC issued in October 
2007, complies with the Court's holding in Vazquez-Flores.  
In addition to this letter, the SOC and SSOC contain the 
applicable rating criteria pertaining to the spine, the knee, 
skin conditions, and headaches.  Moreover, if there even 
arguably was any deficiency in the notice to the veteran 
or the timing of these notices it is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, so concluded the error was 
harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

In addition, VA has fulfilled its duty to obtain all relevant 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The veteran was also 
afforded two VA examinations to determine the nature and 
severity of his service-connected disabilities.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  These examination 
reports are adequate for rating purposes.  38 C.F.R. § 4.2.  
Since these examination reports also note that the veteran's 
right knee and thoracic spine are normal, no further medical 
development is required with respect to either of these 
service-connection claims.  Accordingly, the Board finds that 
no further notification or assistance is necessary to meet 
the requirements of the VCAA or Court.



II.  Service Connection for a Right Knee Disability

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases, such 
as arthritis, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree (of at least 10 percent) within one year of separation 
from active military service.  This presumption is can be 
rebutted by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records show that he was seen 
on one occasion in December 1993 for a two-month history of 
right knee pain.  However, no objective findings were shown 
on physical examination.  Also significant is the fact that 
the remainder of his service medical records makes no further 
reference to right knee problems.  So in the absence of a 
chronic right knee disability in service, the service medical 
records provide highly probative evidence against the claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

But more importantly, there is no medical evidence that the 
veteran has a current right knee disability.  X-rays of the 
veteran's right knee in January 2003 were negative.  At a VA 
compensation examination in May 2006, the VA examiner 
determined that the "[O]bjective date does not support a 
diagnosis for the right knee at this time."  Thus, the 
veteran has not meet the essential element under Hickson that 
he has a current disability involving his right knee.  And in 
the absence of a current right knee disability, his claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right knee disability.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

III.  Service Connection for a Thoracic Spine Disability

The veteran's enlistment examination in March 1983 makes no 
reference to back problems.  The Board will therefore presume 
that he entered service in sound condition.  See 38 U.S.C.A. 
§ 1111 ("[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.").

A service medical record dated in June 1987, however, shows 
that he was seen for mid-back pain related to possible mid-
thoracic scoliosis.  The Board notes that scoliosis is a 
congenital defect, a preexisting condition, which cannot be 
considered a disease or injury within the meaning of 
applicable statutes and regulations. 38 C.F.R. § 3.303(c).  A 
congenital "defect" is not service connectable in its own 
right, though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  VAOPGCPREC 82-90.

The Board point out, however, that evidence contradicts the 
finding that the veteran has scoliosis of the thoracic spine.  
In this regard, two VA examination reports dated in January 
2003 and May 2006 make no reference to scoliosis or any other 
disability involving the veteran's thoracic spine.  Of 
particular relevance, the May 2006 examination report notes 
that X-rays of the thoracic spine show no scoliosis, and that 
this portion of the spine is essentially negative. 

But more significantly, these records establish that there is 
no current disability involving the veteran's thoracic spine.  
Therefore, in the absence of a current disability, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for a thoracic 
spine disability.  See Degmetich, Sanchez-Benitez, Brammer, 
all supra.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Hence, the appeal is denied.

IV.  Increased Rating for a Cervical Spine Disability

The record shows that the veteran injured his neck in a motor 
vehicle accident in January 1999 while on active duty.  As a 
result, the April 2003 rating decision on appeal granted 
service connection and assigned an initial 10 percent rating 
for a cervical spine condition, effective retroactively back 
to May 1, 2003, the day following his discharge from active 
duty.  

The veteran appealed that decision with respect to the 
initial 10 percent rating for that award.  Therefore, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's cervical spine disability under 
Diagnostic Code (DC) 5290, for limitation of motion of the 
cervical spine.  This code provides a 10 percent rating for 
slight limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 30 percent rating for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5290.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the cervical 
spine for VA purposes to be 45 degrees of flexion, 45 degrees 
of extension, 45 degrees of lateral flexion, and 80 degrees 
of rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

The Board notes that DC 5293, for intervertebral disc 
syndrome, should not be considered in rating the veteran's 
cervical spine disability, because there is no objective 
evidence of intervertebral disc syndrome involving his 
cervical spine.  The Board notes that the two VA orthopedic 
examination reports dated in January 2003 and May 2006 make 
no reference to disc disease of the cervical spine, as X-rays 
were entirely normal.  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed her claim.  The Board is generally required to consider 
the claim in light of both the former and revised schedular 
rating criteria to determine whether an increased rating for 
the veteran's cervical spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A.       § 
5110(g).  

The first amendment, which became effective on September 23, 
2002, does not apply to this case, because it pertains to 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 5293 
(September 23, 2002).  

Then, effective September 26, 2003, that portion of the 
rating schedule pursuant to which diseases and injuries of 
the spine are evaluated was revised.  The General Rating 
Formula for Diseases and Injuries of the Spine provides a 10 
percent rating for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
if the combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees.  A 
20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or if the combined range of motion of cervical 
spine is not greater than 170 degrees.  A 30 percent rating 
is assigned if forward flexion of the cervical spine is 15 
degrees or less, or for favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  Lastly, 
a 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2006).

Applying the former criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating higher than 10 percent under DC 
5290.  In this regard, two VA examination reports show only 
slight limitation of motion of the cervical spine, thereby 
providing highly probative evidence against the claim.  The 
January 2003 VA examination report shows that his cervical 
spine demonstrated flexion of 55 degrees, extension of 5 
degrees, and bilateral rotation of 80 degrees.  When examined 
in May 2006, his cervical spine demonstrated flexion of 40 
degrees, extension of 10 degrees, right and left lateral 
flexion of 14 degrees, and right and left rotation of 120 
degrees

The Board notes that these findings do not reflect moderate 
limitation of motion, as his cervical spine has essentially 
full flexion (between 40 and 55 degrees) and full rotation 
(between 80 and 120 degrees) in both directions, with some 
loss of motion of extension (between 5 and 10 degrees) and 
lateral flexion (14 degrees).  See Plate V. 68 Fed. Reg. 
51,458 (Aug. 27, 2003).  In light of these findings - 
particularly the first finding of essentially full flexion - 
a 20 percent rating is not warranted under DC 5290.  

The Board also finds that a disability rating higher than 10 
percent is not available under the revised rating criteria.  
The next higher rating of 20 percent requires either that 
flexion of the cervical spine is limited to 30 degrees or 
that the combined range of motion of the cervical spine is 
not greater than 170 degrees.  Since the two VA examination 
reports show that his cervical spine demonstrated flexion 
between 40 and 55 degrees degrees, with a combined range of 
motion of 184 degrees in May 2006, a 20 percent disability 
rating is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The Board finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the 
cervical spine.  See 38 C.F.R. § 4.40 and § 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The May 
2006 VA examination report notes that limitation of motion 
after repetitive use results in a 10 degree reduction in 
cervical extension with a total endpoint of 10 degrees.  But 
this is the only loss of motion reported after repetitive 
use.  In addition, X-rays of the cervical spine were 
negative, muscle strength of both upper extremities was 5/5 
bilaterally, and the examiner concluded in the diagnoses 
section that "[O]bjective data does not support of diagnosis 
for cervical spine."  Thus, a disability rating higher than 
10 percent is not warranted under 38 C.F.R. § 4.40 and 4.45.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial rating higher than 10 percent for his cervical 
spine disability.  And as the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A.              § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the appeal is denied.

V.  Increased Ratings for a Low Back Disability

The veteran was treated several times in service for low back 
pain since 1987.  In April 2003, the RO granted service 
connection and assigned a 10 percent rating for a low back 
condition, effective from May 1, 2003.  Thereafter, in a July 
2006 rating decision, the RO granted an increased rating of 
20 percent for the veteran's low back disability, effective 
from May 12, 2006.  Therefore, two issues must be adjudicated 
by the Board: (1) entitlement to an initial rating higher 
than 10 percent for a low back disability prior to May 12, 
2006; and (2) entitlement to a disability rating higher than 
20 percent for this disability since May 12, 2006.  

At the time the veteran filed his claim, his low back 
disability was rated under DC 5295, which provides a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion, a 20 percent rating for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, and a 40 percent rating for severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

As already noted above, the criteria for rating disabilities 
of the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's low back strain is 
warranted.  As will be discussed below, however, only the 
second amendment pertains to the veteran's low back 
disability.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

The first amendment pertaining to intervertebral disc 
syndrome, effective on September 23, 2002, does not apply to 
this case, because the veteran's low back disability is not 
manifested by intervertebral disc syndrome.  The Board places 
significant probative value on the two VA examination reports 
dated in January 2003 and May 2006, neither of which makes 
any reference to intervertebral disc syndrome.  Therefore, 
the Board need only consider the most recent amendment to the 
rating criteria for the spine.

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for assignment 
of a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DC 5237.

A.  Prior to May 12, 2006

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating higher than 10 percent for the veteran's 
low back disability for the entire period prior to May 12, 
2006.  In reaching this decision, the Board notes that the 
most probative evidence during this period is the January 
2003 VA examination report. 

Turning first to the old criteria, the Board finds that the 
veteran's low back disability does not meet the criteria for 
a 20 percent rating under DC 5295.  The January 2003 VA 
examination report makes no reference to loss of lateral 
spine motion or spasms, both of which are required for a 20 
percent rating under DC 5295.  In addition, this report does 
not show more than slight limitation of motion of the lumbar 
spine, as range-of-motion testing showed flexion of 65 
degrees, extension of 10 degrees, and bilateral rotation of 
60 degrees.  Thus, the veteran's lumbar spine demonstrated 
only a 25 degree loss of flexion - thereby maintaining 
approximately 2/3 of normal flexion - with only some loss of 
extension and no loss of rotation.  The Board notes that 
these findings reflect only slight limitation of motion under 
DC 5292, thereby precluding a disability rating higher than 
10 percent under DC 5292.

In addition, since the above findings clearly show flexion 
greater than 60 degree and a combined range of motion greater 
than 120 degrees, they preclude a 20 percent disability 
rating under the newly revised General Rating Formula for 
Diseases and Injuries of the Spine.  There is also no 
evidence of any muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also, DeLuca, 
at 204-08 (1995).  The January 2003 makes no reference to any 
objective evidence of painful motion.  The veteran was also 
able to walk without difficulty, with strength of 5/5 in each 
lower extremity.  In light of these findings, there is no 
basis to assign a disability rating higher than 10  percent 
based on functional loss due to pain, weakness, fatigability, 
or incoordination of the lumbar spine.  Id.  

B.  Since May 12, 2006

The RO assigned a 20 percent rating for the veteran's low 
back disability, effective from May 12, 2006.  The decision 
to assign a 20 percent rating was based on a VA examination 
preformed on May 12, 2006, which showed that flexion of the 
thoracolumbar spine was limited to 40 degrees.  Since this is 
less that 60 degrees, the veteran clearly met the criteria 
for a 20 percent rating under The General Rating Formula for 
Diseases and Injuries of the Spine on the date of that 
examination.  The Board finds, however, that there is simply 
no basis to assign a disability rating higher than 20 percent 
since May 12, 2006, under all applicable criteria.  

The May 2006 VA examination report does not show that the 
veteran's thoracolumbar spine is manifested by severe 
limitation of motion, as required for a 40 percent rating 
under DC 5292.  Range-of-motion testing at that time showed 
flexion of 40 degrees, extension of 10 degrees, right and 
left lateral flexion of 14 degrees, and bilateral rotation of 
120 degrees.  These findings - which demonstrate a 50 degree 
loss of flexion (about half), a 16 degree loss of right and 
left lateral flexion (about half), and full rotation - do not 
reflect severe limitation of motion.  Although the veteran 
reported pain on motion, the examiner made no reference to 
additional limitation of motion due to pain, weakness, 
fatigability, or incoordination of the spine, thereby 
precluding a disability rating higher than 20 percent under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

In addition, the May 2006 VA examination report does not show 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or some of the foregoing 
with abnormal mobility on forced motion.  Hence, there is no 
basis to assign a 40 percent rating under DC 5295.

And finally, since the May 2006 VA examination report shows 
that the veteran's thoracolumbar spine has flexion of 40 
degrees, with no evidence of ankylosis, a disability rating 
higher than 20 percent is not warranted under The General 
Rating Formula for Diseases and Injuries of the Spine, which 
requires that flexion of thoracolumbar spine be limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, for a 40 percent rating.  38 C.F.R. § 
4.71a, DC 5237.

C.  Conclusion

In conclusion, the Board find that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
higher than 10 percent for a low back disability prior to May 
12, 2006, and a against the claim for a rating higher than 20 
percent since May 12, 2006.  And as the preponderance of the 
evidence is against his claims, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A.             § 
5107(b); 38 C.F.R. § 3.102.  Hence, the appeal is denied.

VI.  Increased Rating for a Left Knee Disability

The service medical records show that the veteran was treated 
for left knee pain on several occasions between 1995 and 
1998.  The pain was initially thought to be due to a torn 
cartilage.  As a result, in the April 2003 rating decision on 
appeal, the RO granted service connection and assigned a 
noncompensable rating for a left knee condition (claimed as 
retropatellar pain syndrome), effective from May 1, 2003.  

After X-rays revealed degenerative joint disease in the left 
knee joint, the RO recharacterized the disability as mild 
degenerative joint disease of the left knee and assigned a 10 
percent rating, effective retroactively back to May 1, 2003.  
The veteran is continuing his appeal, requesting an even 
higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Therefore, the issue on appeal is entitlement to an 
initial rating higher than 10 percent for a left knee 
disability.  See Fenderson, supra. 

The RO rated the veteran's left knee disability pursuant to 
DC 5010, for traumatic arthritis.  This Diagnostic Code 
provides that traumatic arthritis, substantiated by X-ray 
findings, is to be evaluated under DC 5003 for degenerative 
arthritis, which in turn provides that such disability will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an initial rating higher than 10 percent for the 
veteran's left knee disability.  In particular, the two VA 
orthopedic examination reports provide highly probative 
evidence against the veteran's claim.  

The veteran's left knee demonstrated motion from zero degrees 
of extension to 140 degrees of flexion when examined in 
January 2003, as well as motion from zero degrees of 
extension to 58 degree of flexion when examined in May 2006.  
It is important for the veteran to understand that these 
findings do not even meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  However, a 10 percent 
disability rating is warranted based on the veteran's 
complaints of pain as well as X-ray evidence of degenerative 
changes of the left knee.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (holding that a painful major joint or 
group of joints affected by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion).  Simply stated, the 
veteran's pain is the basis for the currently assigned 10 
percent rating.  Nevertheless, in light of the fact that the 
veteran's left knee has full extension and flexion greater 
than 45 degrees, there is simply no basis to assign a 
disability rating in excess of 10 percent under the range-of-
motion criteria.

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  Since 
the 10 percent rating has been assigned based solely on the 
veteran's complaints of pain, a higher rating is not 
appropriate under these provisions.  In any event, although 
the May 2006 VA examination report notes that the veteran's 
left knee had painful motion, it was also noted that it was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance after repetitive use.  The examiner also 
commented that, based on the objective clinical findings 
showing only a small amount of spurring, he was unable to 
explain the reduced range of motion of the veteran's left 
knee joint.  As such, a disability rating higher than 10 
percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision, the Board also notes that separate 
ratings are not warranted under DC 5260 and DC 5261, since 
his left knee has full extension of zero degrees.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  

The Board also finds that a separate rating is not warranted 
for the veteran's left knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257 (2007).  But since both VA examination reports note that 
the veteran's left knee is stable, there is simply no basis 
to assign a separate rating under DC 5257.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating higher than 
10 percent for the veteran's left knee disability.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the appeal 
is denied.

VII.  Increased Rating for Tinea Pedis and Onychomycosis

The record shows that the veteran has been treated for tinea 
pedis since service.  Onychomycosis was also found in both 
great toenails and the left fifth toenail.  In April 2003, 
the RO granted service connection and assigned an initial 
noncompensable rating for a skin condition involving tinea 
pedis and onychomycosis, effective from May 1, 2003.  The 
veteran appealed that decision by requesting a higher 
(compensable) rating.  See Fenderson, supra. 

The veteran's skin condition has been rated under DC 7813, 
for dermatophytosis, which is rated as dermatitis under DC 
7806.  See 38 C.F.R. § 4.118, DC 7813.  Under DC 7806, a 10 
percent rating requires that at least 5 percent, but less 
than 20 percent, of the entire body or exposed areas are 
affected, or it must show that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Lastly, 
where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent evaluation is assigned.  Id. 

In this case, the veteran's skin condition does not meet the 
criteria for a compensable rating under DC 7806.  Two VA 
examination reports provide evidence against the claim.  At a 
January 2003 VA general medical examination, very mild tinea 
was observed on the plantar surfaces of both feet with very 
mild onychomycosis in both great toenails and in the left 
fifth toenail.  Unfortunately, the examiner did not estimate 
the percentage of involvement of the entire body.  At a VA 
examination in May 2006, however, the examiner estimated that 
this condition involves only 1.8 percent of the veteran's 
entire body, does not involve an exposed area, and does not 
require the use of systemic therapy to control this 
condition.  

Since these examination reports show that the veteran's tinea 
pedis and onychomycosis cover less than 5 percent of the 
veteran's entire body, involve only his feet - a nonexposed 
area - and are not treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs, there is 
simply no basis to assign a compensable rating under the 
applicable rating criteria.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable rating for his service-connected tinea 
pedis and onychomycosis.  Therefore, the doctrine of 
reasonable doubt is not for application,  38 U.S.C.A. 
§ 5107(b), and the appeal is denied.

VIII.  Increased Ratings for Post-Traumatic Headaches

The record shows that the veteran began experiencing 
headaches in 1987 after the hood of a 2 1/2 ton truck fell on 
his head.  The April 2003 rating decision granted service 
connection and assigned an initial noncompensable rating for 
post-traumatic headaches, effective from May 1, 2003.  But 
after additional medical development, the RO then granted an 
increased rating of 10 percent for the veteran's headaches.  
However, instead of granting the 10 percent rating back to 
May 1, 2003, the date of the initial grant of service 
connection, the RO granted the 10 percent rating back to May 
24, 2006, the date a VA examination showed a worsening of 
symptoms.  Therefore, the Board must adjudicate the following 
two issues on appeal: (1) entitlement to an initial 
compensable rating for post-traumatic headaches prior to May 
24, 2006; and (2) entitlement to rating higher than 10 
percent for post-traumatic headaches since May 24, 2006. 

The RO rated the veteran's post-traumatic headaches by 
analogy to migraine headaches under DC 8100.  See 38 C.F.R. 
§§  4.20, 4.27 (2007).  This code provides a 10 percent 
rating for migraine headaches which are characterized by 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on average once a month over the last several months.  
Lastly, a 50 percent rating may be assigned for migraine 
headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes DC 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Applying the above criteria to the facts of this case, the 
Board finds that preponderance of the evidence is against an 
initial compensable rating for post-traumatic headaches for 
the entire prior to May 24, 2006, but that the evidence 
supports a 30 percent rating for this disability since May 
24, 2006.  

A.  Prior to May 24, 2006

At a VA neurological examination in January 2003, the veteran 
reported that he would experience approximately four 
headaches every six months (or about one headache every six 
weeks).  He also reported periods in which his pain was 
associated with nausea and cold flashes.  The diagnostic 
impression was "[M]igraine without aura occurring about four 
times in six months."  

Since the veteran did not describe prostrating attacks, nor 
did the examiner list any symptoms which are consistent with 
such attacks, this examination report provides no basis to 
assign a 10 percent rating for the veteran's post-traumatic 
headaches under DC 8100.  In addition to this report, the 
Board also reviewed VA outpatient treatment records dated 
prior to May 24, 2006, none of which mentions prostrating 
attacks.  So in light of these findings, the Board can only 
conclude that the preponderance of the evidence is against a 
compensable rating for post-traumatic headaches for the 
entire period prior to May 24, 2006.  

B. Since May 24, 2006

At a VA examination on May 24, 2006, however, the veteran 
told the examiner that he experienced approximately two to 
three headaches a months characterized by prostrating 
attacks.  This clearly meets the criteria for a 30 percent 
rating under DC 8100.  Hence, a 30 percent rating for the 
veteran's post-traumatic headaches is granted from May 24, 
2006. 

In reaching this decision, the Board finds no basis to assign 
a 50 percent rating for the veteran's migraine headaches 
since May 24, 2006.  Even if the Board was to assume that the 
veteran's headaches are characterized by very frequent 
prostrating and prolonged attacks, there is simply no 
evidence that they have resulted in severe economic 
inadaptability - an element required for a 50 percent 
disability rating.  In this regard, the record shows that the 
veteran has been a full-time student since he and his entire 
staff were let go at a private company.  As such, since no 
evidence suggests that the veteran's headaches have resulted 
in severe economic inadaptability, a disability rating higher 
than 30 percent is not warranted since May 24, 2006. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for post-traumatic headaches prior to 
May 24, 2006, but that the evidence supports a higher 30 
percent rating for this disability since May 24, 2006.   


ORDER

Service connection for a right knee disability (claimed as 
retropatellar pain syndrome) is denied.

Service connection for a thoracic spine disability is denied. 

An initial rating higher than 10 percent for the cervical 
spine disability is denied. 

An initial rating higher than 10 percent for the low back 
disability prior to May 12, 2006, is denied. 

A rating higher than 20 percent for the low back disability 
since May 12, 2006, is denied. 

An initial rating higher than 10 percent for the left knee 
disability is denied.

An initial compensable rating for the skin condition 
involving tinea pedis and onychomycosis is denied. 

An initial compensable rating for post-traumatic headaches 
prior to May 24, 2006, is denied. 

Since May 24, 2006, a higher 30 percent rating is granted for 
the post-traumatic headaches, subject to the laws and 
regulations governing the payment of VA compensation.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


